Defendant appeals from a judgment of the former Court of Special Sessions of the City of New York, Borough of Richmond, rendered June 13, 1962 after trial, convicting him of a misdemeanor for an attempt to transfer a license of an official inspection station in violation of *536subdivision (f) of section 306 of the Vehicle and Traffic Law, and suspending sentence. Judgment reversed on the law, and information dismissed. The facts are affirmed. The statute claimed to have been violated is in the nature of malum prohibitum. As a penal statute, its provisions must be strictly construed (People v. Bhakun, 251 2ST. T. 107, 113). Hence, the statute must be deemed to apply only to the transferor of the license, and not to the transferee (Baker v. Fifth Ave. Bank of New York, 225 App. Div. 238, 240; O’Sagan V. Kracke, 165 Mise. 4, 13, affd. 253 App. Div. 632, motion for leave to appeal denied 278 "NT. T. 741). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.